Citation Nr: 0903369
Decision Date: 01/30/09	Archive Date: 03/12/09

Citation Nr: 0903369	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-31 652A	)	DATE JAN 30 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a service-connected thoracic spine disability, on 
an extraschedular basis.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), bipolar disorder, schizophrenia, and a 
psychiatric disorder secondary to the service-connected 
thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and from November 1987 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the RO, which denied the 
service connection claims and granted an increased rating for 
the service-connected thoracic spine disability.  

In April 2006, the Board denied a disability rating in excess 
of 40 percent for the service-connected thoracic spine 
disability and denied service connection for a bipolar 
disorder and/or schizophrenia.  The claim for service 
connection for an acquired psychiatric disorder including 
post-traumatic stress disorder (PTSD) to include as secondary 
to the service-connected thoracic spine disability was 
remanded for further development.  The requested development 
was completed and the Board issued a final decision on the 
PTSD appeal on May 19, 2008.  

While the PTSD claim was being developed, the veteran 
appealed the denial of service connection for a bipolar 
disorder and/or schizophrenia to the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum 
decision dated May 22, 2008, the Court vacated the April 2006 
Board decision denying service connection for a bipolar 
disorder and/or schizophrenia.  The Court found that the 
claim for service connection for a bipolar disorder and/or 
schizophrenia was inextricably intertwined with the claim for 
service connection for acquired psychiatric disorder 
including PTSD.  Because the Court determined that the claims 
for bipolar disorder, schizophrenia, and acquired psychiatric 
disorder including PTSD are inextricably intertwined and 
cannot be decided separately, the Board vacated its May 2008 
decision which made a separate decision on the claim for 
service connection for an acquired psychiatric disorder 
including PTSD.  This decision will now address all 
psychiatric disability claims on appeal.  

Also in April 2006, the Board affirmed the denial of a rating 
in excess of 40 percent for the service-connected thoracic 
spine disability.  In May 2008, the Court affirmed that part 
of the Board's April 2006 decision which denied a schedular 
rating in excess of 40 percent and returned the matter for 
consideration of an extraschedular rating.  


FINDINGS OF FACT

1.  The veteran does not have an Axis I psychiatric disorder.  
That is, he does not have an acquired psychiatric disorder, 
including PTSD, bipolar disorder, or schizophrenia, or any 
other psychiatric disorder secondary to the service-connected 
thoracic spine disability.  

2.  The service-connected thoracic spine disability does not 
present such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), bipolar disorder, or schizophrenia, or any 
other psychiatric disorder secondary to the service-connected 
thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The criteria for referral for an extraschedular 
evaluation have not been met.  38 C.F.R. § 3.321 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in January 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  This notice was sent to the veteran 
before the claim was adjudicated in March 2004.  The Board 
particularly notes that the veteran was asked to completely 
describe his symptoms, their frequency and severity, and 
other involvement, extension, and additional disablement 
caused by his disability.  Such information would be needed 
to substantiate a claim for an extraschedular evaluation.  

The January 2004 notice did not discuss ratings or effective 
dates as required by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, because the claims are 
denied, ratings and effective dates will not be assigned and 
the veteran was not prejudiced by late notice as to these 
aspects of claims.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and VA examinations.  
Medical opinions have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A claim of service connection for 
a disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (38 U.S.C. § 1131 requires the existence of a 
present disability for VA compensation purposes).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases, such as psychoses, including 
bi-polar disorder and schizophrenia, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In this case, there is no 
competent evidence of bi-polar disorder, schizophrenia, or 
any other psychosis being manifested to any degree in the 
first year after the veteran left active service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Discussion

The service medical records are silent with regard to any 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), bipolar disorder, and schizophrenia.  
In January 1988, the veteran complained of having a low back 
pain for 2 weeks.  There was no history of recent back 
trauma.  Treatment was recommended.  In May 1988, the veteran 
had pain in the upper back following a lifting injury.  The 
assessment was a probable strain.  The veteran was treated 
with medication and heat and put on a profile for 72 hours.  
There is no documentation of any paralysis or 
hospitalization.  

The earliest psychiatric records in the claims file are dated 
in 1996, many years after service.  In March 1996, the 
veteran was hospitalized for substance abuse treatment.  The 
Axis I diagnosis was cocaine and alcohol dependence and 
marijuana.  

From December 1998 to April 1999, the veteran was again 
hospitalized for substance abuse treatment.  The Axis I 
diagnosis on discharge was cocaine abuse in remission, 
alcohol abuse in remission, and adjustment disorder not 
otherwise specified.  

The veteran was in a VA domiciliary from October 2002 to 
January 2003.  Pertinent diagnoses were: Axis I - cocaine 
dependence in early remission, alcohol dependence, depressive 
disorder NOS (not otherwise specified), schizophrenia 
paranoid type, adjustment disorder, NOS, and tobacco 
dependence; Axis II: adult antisocial behavior.  The report 
shows a history of previous diagnoses of paranoid 
schizophrenia, major depressive disorder with psychotic 
features, poly-substance abuse, and substance induced mood 
disorder.  During his course of admission, the veteran's 
alcohol and cocaine dependence were addressed.  There was no 
mention of any current manifestations of any acquired 
psychiatric disability.  

In February 2003, a history of paranoid schizophrenia was 
noted.  The doctor expressed doubt for the diagnosis and his 
suspicion of possible malingering.  In any event, that month 
the following Axis I diagnoses were made: psychosis not 
otherwise specified, alcohol dependence, and cocaine 
dependence.  

In December 2003, Axis I psychiatric diagnoses included 
cocaine dependence, alcohol dependence, nicotine dependence, 
and cannabis abuse.  

The veteran was again in a VA facility from June to August 
2004.  In August 2004, the following Axis I diagnoses were 
noted: adjustment disorder with mixed disturbance of emotions 
and conduct, cocaine dependence in early remission, alcohol 
dependence in early remission, PTSD by history, rule out 
nightmare disorder, and rule out paranoid schizophrenia by 
history.

At his January 2006 Board hearing before the undersigned, the 
veteran told of a back injury in service, after which he 
started drinking to ease the pain.  He said that he saw a 
psychiatrist in service and she said he was highly explosive 
and dangerous and that he did not need to be in the military 
or on the streets.  Another psychiatrist reportedly said it 
was more depression from not being able to do what he used to 
do after he hurt his back.  He said that the first post 
service diagnosis was maybe 5 or 6 years earlier, when he was 
diagnosed with being depressed and PTSD.  The veteran felt 
that PTSD was caused by being paralyzed after his back 
injury.  In addition to other information provided, the 
veteran testified of mood swings, anxiety, anger and 
depression over the limitations caused by his back injury.  

The record contains VA clinical notes for 2006 and 2007, 
which primarily address the veteran's physical problems.  

The veteran was in a VA domiciliary from July 2006 to 
December 2006.  He did received psychiatric counseling for 
addiction during that period.  

In an evaluation in September 2006, it was reported that the 
veteran had been followed by psychiatrists since he was 20 
years old.  He had various psychiatric diagnoses including 
non-combat related PTSD, depression, schizophrenia, 
polysubstance abuse, and personality disorder, NOS.  He had a 
positive drug test in March 2006, with several negative tests 
since then.  His legal history included attempted murder and 
assault.  Mental status examination showed the veteran was 
alert and oriented.  His grooming was appropriate with good 
hygiene and clean clothing.  He had fair eye contact.  He had 
a euthymic, slightly labile mood.  Speech was normal, logical 
and coherent.  He complained of memory problems.  He 
complained of anhedonia.  His energy levels were considered 
fair.  Insight and judgment were poor.  He had feelings of 
guilt, hopelessness, and worthlessness.  He reported sleep 
problems, irritability, and concentration problems.  No other 
symptoms were endorsed.  The examiner noted that the 
veteran's report and history were consistent with an 
antisocial personality disorder.  Psychological testing 
indicated the veteran had a higher pain level that interfered 
with daily living more than others.  There was a high level 
of emotional distress.  Life control was poor.  His mood was 
moderately depressed.  His vitality and activities of daily 
living, and ability to travel were normal, while his mobility 
was abnormal.  The diagnostic impression was a pain disorder 
associated with both psychological factors and a general 
medical condition.  

A VA clinical note, dated in November 2006, Shows the veteran 
complained that he kept getting paranoia, had an irritable 
affect and circumstantial mood.  He had a long history of 
poly substance abuse with 2 months sobriety.  He mainly 
sought assistance with PTSD.  His presentation was very 
suggestive of a personality disorder.  He described 
intermittent paranoia, a sense of entitlement, and lack of 
empathy for others.  At times he seemed to enjoy intimidating 
others.  He had some difficulty with medication 
noncompliance.  The examiner commented that although the 
veteran met the criteria for PTSD, the examiner did not feel 
that had been the most problematic area of the veteran's 
life.  However, he would be referred to a PTSD inpatient 
program, as he might get some benefit.  The diagnoses were:  
Axis I - alcohol dependence in early remission, cocaine 
dependence in early remission, substance-induced mood 
disorder, PTSD by history, non-combat; and Axis II - 
personality disorder NOS, antisocial traits.   

The December 2006 discharge summary shows the veteran was 
admitted in July 2006 for alcohol dependence in early 
remission.  Other diagnoses treated included: cocaine 
dependence in early remission, marijuana dependence in early 
remission, substance induced mood disorder, PTSD by history, 
non-combat, paranoid schizophrenia by history, adjustment 
disorder, NOS, nicotine dependence, personality disorder NOS, 
antisocial traits, and chronic low back pain.  

VA addiction psychiatry treatment plan notes are dated in 
February and March 2007.  The veteran had depression and 
anger.  Treatment focused on those symptoms.  

A VA examination was conducted in June 2007.  The record 
indicates that no Axis I diagnosis was made, and the examiner 
stated that he "did not find evidence of [a] psychiatric 
disorder with the possible exception of a personality 
disorder."  The examiner added that he "did not find 
sufficient evidence in [the] examination to warrant the 
diagnosis of [PTSD,]" in part because the veteran "did not 
display the symptoms most commonly seen in individuals with" 
PTSD.  The examiner also found no evidence of significant 
depression secondary to any physical health injury, to 
include the service-connected thoracic spine disability.  
Finally, although the examiner noted that the veteran 
"clearly" had a "history of some apparent mood disorder 
which appear[ed] to [have been] substance related," no 
current mood disorder was found.  

The Board observes that the record does not reflect a 
diagnosis of bipolar disorder.  Thus, service connection for 
that component of the claimed disability is denied.  
38 C.F.R. § 3.303; Degmetich, supra.

Although the record contains past diagnoses of psychiatric 
disorders, the evidence indicates that these diagnoses were 
not made after a review of the record whereas the June 2007 
VA examiner's finding of no psychiatric disorder were 
premised on a review of the record and clinical evaluation.  
Based on the review of the record and the provision of a 
rationale, the Board finds the June 2007 examiner's finding 
of no current Axis I psychiatric disability is more probative 
than the past reports of PTSD, depression, and schizophrenia.  

That conclusion is supported by the record.  The service 
medical records are more convincing than the veteran's 
recollection of events in service and do not show the claimed 
paralysis following his injury.  The service medical records 
show the veteran had a muscle strain and was treated 
appropriately.  The medical reports show that the service-
connected back disorder does not play any causative 
psychiatric role.  Although the veteran has been examined 
repeatedly in the recent past, none of the medical personnel 
has diagnosed a psychiatric disorder as being secondary to 
his service-connected back condition.  Additionally, the 
evidence, to include the June 2007 examination record, 
indicates that the past diagnoses of mood disorder were tied 
to the veteran's substance abuse and that the mood disorder 
had ceased since the substance abuse ended and that the 
veteran truly only had a personality disorder.  A personality 
disorder is not a disease for the purposes of service 
connection, however.  38 C.F.R. §§ 3.303(c), 4.9; 4.127; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Consequently, service connection for an acquired psychiatric 
disorder, including PTSD, bipolar disorder, schizophrenia, 
and a psychiatric disorder secondary to the service-connected 
thoracic spine disability must be denied.  

The medical evidence in this case is extensive and outweighs 
the veteran's complaints by a substantial margin.  The 
medical reports form a preponderance of evidence which 
establishes that the veteran does not have the claimed 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Extraschedular Rating

The veteran contends that he has constant back pain and 
should be given a higher rating.  A March 2004 rating 
decision increased the rating for the service-connected 
thoracic spine disability from 10 percent to 40 percent.  The 
veteran appealed to the Board.  Under the rating schedule, 
the next higher rating would require unfavorable ankylosis, 
or bony fixation, of the entire thoracolumbar spine.  The 
X-ray studies and the examination reports make it clear that 
the veteran does not have ankylosis, so the Board denied a 
higher rating.  The veteran appealed to the Court, the Court 
agreed and affirmed the Board decision as to the evaluation 
under the rating schedule.  However, the Court found that the 
Board had not given the matter extraschedular consideration.  
Therefore, the case was returned to the Board for 
extraschedular consideration.  As noted above, the RO has 
already expressed its position that referral for an 
extraschedular evaluation is not warranted.  

38 C.F.R. § 3.321(b)(1) (2008) provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See Thun v. 
Peake; 22 Vet. App. 111 (2008).  

In its May 2008 decision, the Court felt that the record 
suggested that the veteran's back pain affected his ability 
to work.  The Court particularly quoted a comment that, "The 
patient has not worked for two years.  Any type of light 
activity at home will produce pain."  These words are from a 
June 1998 VA examination report.  While it is important to 
consider a history of a disability (see 38 C.F.R. § 4.1), 
there was a February 2001 Board decision that considered 
evidence, including the quoted June 1998 VA examination 
report.  The Board specifically considered an extraschedular 
rating and found that there were no extraordinary factors 
associated with the service-connected thoracic spine 
disability productive of an unusual disability picture such 
as to render application of the regular provisions 
impractical.  This decision was not appealed to the Court.  
It is final and another review of the underlying evidence is 
beyond the jurisdiction of this Board.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that claims can be reopened with new and 
material evidence, but that the effective date would be the 
date of the claim to reopen, not the date of the previous 
claim.  38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.156, 3.400(q) (2008).  The date of the previous claim 
could be assigned if there was clear and unmistakable error 
(CUE) in the prior decision.  38 C.F.R. §§ 3.400(k).  The 
Board has considered all bases for a claim that have been 
reasonably raised by the record.   See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The record here does not raise a CUE claim.  As discussed 
below, the record supports the February 2001 Board decision 
and there is no obvious CUE.  Further, because only one CUE 
challenge to a Board decision is allowed, it would be 
potentially prejudicial to the veteran for the Board to 
assume that he is making a CUE motion and to assume what the 
basis of such a motion might be.  See 38 C.F.R. Subpart O and 
§ 20.1409(c) (2008).   

The veteran's attorney emphasized two sentences from a June 
1998 VA examination report, assuming for the sake of this 
argument that such evidence could be revisited, it provides 
substantial support for the Board's February 2001 decision 
denying an extraschedular evaluation.  The two sentences 
relied on are, "The patient has not worked for two years.  
Any type of light activity at home will produce pain."  The 
next sentence in the June 1998 VA examination report is, 
"Again the patient states it is his low back."  In January 
1998, the Board had denied service connection for the 
veteran's lumbosacral spine (or low back) disability.  That 
claim has not been reopened.  Service connection has only 
been granted for the thoracic (or mid) spine disorder.  Under 
a 2003 change in the rating criteria, the motion of the 
thoracic and lumbar spine are rated together.  This resulted 
in a jump from 10 under the old criteria to 40 percent under 
the new criteria.  However, the lumbosacral spine is still 
not service-connected and any manifestations that are solely 
related to the lumbosacral spine, such as neurologic 
manifestations, or extraschedular factors, are not suddenly 
part of the service-connected disability.  

The Board finds that when the referenced report of being 
unemployed and unable to do light activity at home is taken 
in context, it refers to the veteran's non-service-connected 
low back and shows he is complaining about his low back, not 
his service-connected thoracic spine.  Moreover, this portion 
of the report reflects the veteran's complaints, not the 
medical findings.  As to the service-connected thoracic 
spine, the veteran only reported that "occasionally the pain 
would radiate up to the lower part of the thoracic spine..."  
The report noted several times that the veteran stated the 
pain was in his low back.  "Most of the complaints, if not 
all, during the examination were relative to the patient's 
lumbar spine."  

As to the objective findings, forward flexion produced pain 
in the lumbosacral area.  Palpation of the thoracic spine did 
not produce any area of localized tenderness.  X-ray films 
were obtained.  It was the impression that the veteran had 
back pain, thoracic level, by history as above; and back 
pain, lumbar, etiology as yet undetermined.  The examiner 
further commented that based on the history both within the 
record and as verbalized by the patient, the examiner was 
unable to establish a thoracic spine disability that was 
manifest at that time.  In other words, the medical opinion, 
after considering the veteran's complaints, the records, and 
the examination findings, was to the effect that the veteran 
did not currently have any manifestations of his service-
connected thoracic spine disability.  The medical evidence 
that there were no current manifestations was strong evidence 
that the service-connected thoracic spine condition did not 
warrant an extraschedular evaluation.  

Turning to the current claim for a higher rating, the Board 
has considered all evidence of record, but will only discuss 
that relevant to this claim for an extraschedular rating.  
The veteran's recent medical history is detailed in the above 
discussion of the claim for service connection for a 
psychiatric disability.  These records show repeated 
admissions to VA facilities, particularly domiciliaries, to 
deal with problems including homelessness, addiction, and the 
veteran's personality disorder.  

In reviewing the record, the Board emphasizes that service 
connection has been denied for the veteran's low back or 
lumbosacral spine disorders and the symptoms of those 
disorders must not be confused, or rated, with the 
manifestations of the service-connected thoracic spine 
disability.  38 C.F.R. § 4.14 (2008).  

The veteran was in a VA domiciliary from October 2002 to 
January 2003, when he was discharged for having a positive 
blood alcohol test.  The primary diagnosis was alcohol abuse.  
Physical, Axis III, diagnoses included CLBP (chronic low back 
pain).  Again, we note the low back disability is not 
service-connected.  There were no diagnoses pertaining to the 
service-connected thoracic spine.  The records of the 
veteran's stay do not indicate that the service-connected 
thoracic spine disability affected his functioning in any 
way.  

The veteran returned to the domiciliary in February 2003.  
The primary diagnoses were: Axis I - alcohol dependence and 
cocaine dependence, Axis II antisocial personality disorder, 
Axis III - degenerative disk disease, chronic bilateral knee 
pain, and gastroesophageal reflux disease, Axis IV problems 
with primary support group, housing problems (homeless) and 
occupational problem (unemployed).  On admission, the veteran 
complained of back pain but the medical examiner found the 
spine had a normal configuration with a full range of motion.  
Also on admission, a staff psychiatrist noted a previous 
diagnosis of schizophrenia and expressed his doubt for that 
diagnosis.  Possible malingering was considered.  There is 
nothing in this report that would indicate the service-
connected thoracic spine disorder resulted in more disability 
than contemplated by the rating schedule.  

VA notes dated in June 2003 show the veteran was enrolled in 
a program with VA vocational rehabilitation services.  He 
reported that he could walk for long periods of time but 
could not stand in one spot for long periods of time.  He 
desired to participate in an incentive therapy (IT) program 
for the purposes of developing/maintaining basic work skills, 
diversionary purposes of socialization, making constructive 
use of spare time, and maintaining sobriety.  He was assigned 
to patient escort services, Monday trough Friday, from 1200 
to 1500.  It was noted that he was in need of substance abuse 
treatment.  There was no indication that the service-
connected thoracic spine disability had any impact on his 
functioning.  

The veteran was hospitalized at a VA facility from June to 
August 2004.  The pertinent diagnosis was degenerative joint 
disease, generalized and involving the lower back.  There was 
no indication that the service-connected thoracic spine 
disorder was symptomatic.  

In January 2006, the veteran gave sworn testimony to the 
undersigned during a hearing at the RO.  The veteran reported 
that they were cleaning a grenade pit, used for grenade 
simulations.  When he attempted to move a log, he heard a 
grinding sound in his back.  On walking back to the barracks, 
the veteran could not straighten up.  He stated that he could 
not move his legs for 19 or 20 days and subsequently had a 
burning, stinging sensation all over.  The veteran speculated 
that he was in the hospital for 2 to 21/2 months.  As to 
current manifestations, the veteran stated that he was unable 
to do anything like distant walking, heavy lifting, or 
anything involving a crouching or stooping position.  He 
could not sit for long periods of time.  He could walk a city 
block at times.  Lifting over 10 or 15 pounds would cause his 
back to hurt.  Symptoms included his legs cramping and 
hurting and pain in his hips.  The veteran felt that it would 
not be long before he was unable to do anything.  He also 
reported upper extremity symptoms.  

A June 2006 VA clinical note reflects a vocational 
rehabilitation consult.  It was noted that the veteran was 
well known to VA vocational rehabilitation personnel.  He had 
been placed in IT programs on 3 separate occasions.  On each 
one of those occasions, he was specifically described as 
employable and/or completed his work assignments acceptably.  
In February 2003, he was seen for a psychological evaluation.  
At that time, he produced an invalid profile due to a 
response style seen among patients who were attempting to 
portray themselves in an overly negative light.  Such 
profiles suggested the strong possibility of careless 
responding, extremely negative self-presentation, or 
malingering.  It was concluded that the Vocational Capacity 
Clinic (VCC) conducted evaluations for the purposes of 
vocational rehabilitation and education.  "Since this 
veteran is not interested in this purpose, the VCC is not 
appropriate for this disability minded veteran."  Referral 
to another IT program was recommended.  This note indicates 
that the veteran was portraying himself negatively, but was 
capable of employment.  

In late June 2006, the veteran had had a physical therapy 
consult for his complaint of chronic low back pain.  He 
reported that several years earlier, while in military 
training, a grenade exploded and he was thrown back into a 
pipe that was located along his belt line.  He reported that 
low back pain had progressively gotten worse and was now 
affecting his lower extremities and ability to ambulate.  He 
reported that his spine felt tight and he felt pressure over 
his iliac crest and posterior superior iliac spine.  He 
reported low back pain with sitting or standing.  He was not 
currently working and most of his time was spent going to VA 
appointments and watching television.  Examination disclosed 
limitations in hip flexion and lumbar spine motion.  The 
veteran had no complaints or findings pertaining to the 
service-connected thoracic spine.  Physical therapy was 
recommended.  

The veteran was again in a VA facility from July 2006 to 
December 2006.  The principal diagnosis precipitating 
admission was alcohol dependence in early remission.  Other 
diagnoses treated included chronic low back pain.  On 
admission, the veteran stated that he was homeless and 
unemployed. He was hoping to be placed in an IT program.  He 
said he hoped to get a job and a place to live.  His medical 
problems included chronic low back pain and obesity.  
Examination showed no focal tenderness over the thoracolumbar 
spine.  There was a reduced range of lateral rotation and 
lateral flexion.  

In July 2006, the veteran secured full-time employment as a 
cook in a restaurant.  A domiciliary note dated in October 
2006 shows that the veteran was seeking other employment 
because he felt there was a significant drug culture where he 
was employed.  He was counseled to be sure he was actually 
employed before leaving his current job.  He understood that 
he needed to stay employed.  In November 2006, it was noted 
that he was trying to get a job.  November 2006 domiciliary 
records show the veteran was signing out for work.  In 
another November 2006 note, it was recorded that the veteran 
felt he needed a day off.  He felt that things were going 
well at his employment and he was making extra money doing 
hauling, etc. with his truck.  The December 2006 discharge 
note indicates that the veteran remained employed.  

A VA outpatient note, dated in February 2007 shows the 
veteran was currently unemployed and searching for a job.  He 
stated that he quit his last job at the restaurant due to the 
stress of alcohol and drug use on the premises.  

The veteran was also seen for a pain management consultation 
in February 2007.  He complained of having low back pain for 
20 years, since an injury in service.  He also had neck and 
extremity complaints.  Examination revealed a decreased range 
of motion on extension.  The range of motion was okay in 
flexion.  There was a slight loss of lordotic curvature and 
moderate paravertebral spasm.  There was tenderness in the 
right paravertebrals and right posterior superior iliac 
spine.  The impression was a chronic low back pain with right 
sacroiliac joint component.  Exercises and physical therapy 
were recommended.  

On the June 2007 VA psychiatric examination, the veteran 
described himself as irritable, which he attributed to pain 
in the right leg.  He was noted to limp.   

The veteran was afforded a VA joints examination in September 
2007.  He gave a history that while in basic training, a 
grenade went off and he was thrown backward and paralyzed for 
two days.  He reported that his low back began hurting right 
after the injury, and he has had pain on the right side into 
the right buttock and down the lateral and posterior thigh 
and lateral calf.  He also had right hip and knee stiffness 
and discomfort.  He last worked a year earlier and took off 
because of his back and too much standing.  On physical 
examination, the veteran gagged and groaned and amplified 
symptoms throughout most of the examination.  On every 
attempted motion, he cried out in pain and indicated 
discomfort, pointing to the area of pain.  He walked with a 
normal gait and stood straight.  He bent 65, 70 and 75 
degrees from vertical, actually gaining with repetitive 
testing.  Side bending was to 20 degrees on the left and 15 
degrees on the right, with spasm in the low back.  He was not 
tender.  Rotation was 30 degrees and extension was 20 
degrees.  The examiner noted that following the examination, 
the veteran dropped an object ad bent 90 degrees from 
vertical to pick it up from the floor.  Other joints were 
examined and X-rays were reviewed.  The impression was lumbar 
spondylosis with degenerative disk disease, multilevel, and 
degenerative arthritis of the right knee and right hip.  

The examiner commented that the veteran had significant 
degenerative arthritis involving both his hip and his knee, 
as well as the lumbar spine to a lesser degree.  There was no 
connection the examiner could make medically for the 
arthritis of the hip and knee and the veteran's thoracic or 
lumbar spine.  He had what sounded like sciatica on the right 
side.  The examiner agreed that the veteran had functional 
impairment.  The arthritis in the veteran's joints would 
limit repetitive use; although, the veteran actually had a 
gain with repetitive use of his back.  The veteran described 
painful motion and the examiner felt he genuinely had some 
discomfort in his hips knees and back.  

Conclusion

The veteran has made two sets of contradictory statements as 
to the onset of his back symptoms.  In statements to 
examiners, made in June 2006 and September 2007, he stated 
that his back was injured in a grenade explosion.  Hand 
grenades simply do not work that way.  Any explosion with 
enough force to knock him backwards and injure his back would 
have filled him with metal fragments to such an extent that, 
if he survived, he would still be carrying enough fragments 
for them to be seen on X-rays.  The veteran's other story, as 
given in sworn testimony to the undersigned was that he 
injured his back lifting a log.  This is supported by the 
service medical records and is consistent with his earlier 
descriptions of the injury.  

There have been varying measurements of back motion.  When 
seen for pain management in February 2007, the examiner 
considered flexion to be okay and on the September 2007 
examination, it was noted that the veteran could bend 90 
degrees to pick up an object.  Also, repetitive motion 
increased rather than decreased the range of motion.  These 
recent reports from trained professionals appear to be the 
most accurate reflection of the extent of the veteran's 
disability and show it to be minimal.  Such disability is 
well within the scope of the rating schedule.  

Moreover, the medical reports show most of the veteran's 
complaints involve his non-service-connected lower back and 
do not show that the service-connected thoracic spine 
produces any disability beyond the scope of the rating 
criteria.  Regulations specifically prohibit rating service-
connected disabilities based on manifestations of non-
service-connected disabilities.  This would also mean that an 
extraschedular rating cannot be based on non-service-
connected functional impairments.  38 C.F.R. § 4.14.  

It is not contended, nor does the evidence show that the 
service-connected thoracic spine disability has required any 
recent hospitalization.  

As to employment, it is interesting to note that when the 
veteran had to maintain employment to stay at a VA 
domiciliary, in 2006, he was able to work as a cook for about 
6 months.  He made extra money by hauling using his truck, 
which may well have involved physical activity.  Although he 
most recently said that it was his back that caused him to 
quit his job as a cook, at the time, he said it was due to 
the use of drugs and alcohol on the premises.  Previously, 
the veteran was able to do several courses of incentive 
therapy, involving work under the auspices of VA vocational 
rehabilitation specialists.  The Board finds that the 
veteran's disabilities do not prevent him from working.  

There is no competent medical evidence that the service-
connected thoracic spine disorder currently produces any 
functional impairment.  The medical records once again 
provide the preponderance of evidence in this case and 
establish that the service-connected thoracic spine 
disability does not present such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Consequently, the Board 
denies the request to refer the service-connected thoracic 
spine disability for extraschedular consideration.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD), bipolar 
disorder, schizophrenia, and any other psychiatric disorder 
secondary to the service-connected thoracic spine disability 
is denied.  

Referral for a disability rating in excess of 40 percent for 
a service-connected thoracic spine disability, on an 
extraschedular basis, is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


Citation Nr: 0816423	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-31 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to 
include as secondary to the service-connected thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1986 to February 
1987 and November 1987 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in January 2006.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran does not have an Axis I psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD and/or depression as a 
result of an in-service injury that led to the development of 
a thoracic spine disability.  The veteran reports that he was 
lifting a large log when he noticed severe discomfort in his 
back and was subsequently placed on bed rest for 14 days and 
that he has had nightmares since this injury.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court (and now codified in the regulation) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Post-service treatment records report a variety of 
psychiatric diagnoses, to include psychosis, adjustment 
disorder, depression, PTSD, and antisocial personality 
disorder.  A review of the records indicates that the veteran 
has only been diagnosed with adjustment disorder and 
substance-induced mood disorder since February 2004, however; 
the medical records dating since February 2004 report no 
diagnosis of either depression or PTSD, other than "by 
history," and an August 2004 VA treatment record reports 
that the PTSD diagnosis was "questionable."  

A VA examination was conducted in June 2007.  The record 
indicates that no Axis I diagnosis was made, and the examiner 
stated that he "did not find evidence of [a] psychiatric 
disorder with the possible exception of a personality 
disorder."  The examiner added that he "did not find 
sufficient evidence in [the] examination to warrant the 
diagnosis of [PTSD,] in part because the veteran "did not 
display the symptoms most commonly seen in individuals with" 
PTSD.  The examiner also found no evidence of significant 
depression secondary to any physical health injury, to 
include the service-connected thoracic spine disability.  
Finally, although the examiner noted that the veteran 
"clearly" had a "history of some apparent mood disorder 
which appear[ed] to [have been] substance related," no 
current mood disorder was found.  

Although the record contains past diagnoses of psychiatric 
disorders, the evidence indicates that these diagnoses were 
not made after a review of the record whereas the June 2007 
VA examiner's finding of no psychiatric disorder were 
premised on a review of the record and clinical evaluation.  
Based on the review of the record and the provision of a 
rationale, the Board finds the June 2007 examiner's finding 
of no current Axis I psychiatric disability is more probative 
than the past findings of PTSD and depression.  Additionally, 
the evidence, to include the June 2007 examination record, 
indicates that the past diagnoses of mood disorder were tied 
to the veteran's substance abuse and that the mood disorder 
had ceased since the substance abuse ended and that the 
veteran truly only had a personality disorder.  A personality 
disorder is not a disease for the purposes of service 
connection, however.  38 C.F.R. § 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Consequently, 
service connection for a psychiatric disorder must be denied.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this notice postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  The Board notes that it is 
unclear whether all outstanding records have been obtained.  
The evidence of record includes VA treatment records dating 
up to September 2004 and then from March 2006 to April 2007, 
and the evidence does not indicate whether there are no 
treatment records dating between September 2004 and March 
2006 or whether records were not associated with the claims 
file.  The Board finds that no prejudice results, however.  

As discussed above, the medical evidence associated with the 
claims file clearly indicates that the veteran was previously 
diagnosed with a variety of psychiatric disorders but that he 
does not currently have a service connectable psychiatric 
disorder.  The possibly outstanding records cannot change 
this finding as, by their nature, they predate the June 2007 
VA examination which indicated that the veteran does not have 
a current psychiatric disorder.  Consequently, the duty to 
notify and assist has been adequately met so that the claim 
can be adjudicated without prejudice.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


